DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3: “the support” lacks antecedent basis and it is unclear which element of claim 1 is being referred to.
Regarding claim 3: The term “about” is a relative term which renders the claim indefinite (i.e. how much deviation from 20° does the term “about” allow for? 1°, 5°, 10°, etc?). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bye (EP 2239539 A2, prior art of record via IDS) in view of Henderson (US 20200064136 A1) and further in view of Lignon et al. (WO 2014102261 A1, prior art of record via IDS - all citations are to the attached English translation).Regarding claim 1:Bye teaches (FIG. 1) an inertial measurement apparatus arranged to be carried by a carrier vehicle (105), comprising:
a chassis (100 / that to which 200 is mounted), a turntable (200) mounted on the chassis to turn about an axis of rotation (rotation from orientation 170 to orientation 171) normal to a surface of the turntable, and a first inertial measurement unit (110) that is mounted on said surface of the turntable and that is connected to an electronic control unit (175) connected to a motor ([0014]) for driving the turntable to control turning of the turntable, the first inertial 
from a fixed initial angular position of the turntable, to cause the turntable to turn periodically through one revolution with symmetrical go and return movements in order to return the turntable to the fixed initial position ([0026], [0030], [0036], [0042]-[0043]); and
over a predetermined duration, to calculate the acceleration of the carrier vehicle from: accelerometer and gyro measurements of the first inertial measurement unit while the turntable is stationary (e.g. [0016]); and data from the second measurement unit while the turntable is moving ([0029], [0032])
Bye fails to teach:
the second measurement unit is a second inertial measurement unit comprising three rate gyros and three accelerometers arranged on the axes of a second measurement reference frame
accelerometer and gyro measurements of the second inertial measurement unit
to reconstitute an inertial reference frame for each inertial measurement unit from the accelerometer measurements and the gyro measurements measured by said measurement unit during the predetermined duration and to compare the two inertial reference frames in order to determine an orientation difference between them and to take account of this orientation difference when Henderson teaches (FIG. 2):
a first inertial measurement unit (130) comprising three rate gyros and three accelerometers ([0020]) arranged on the turntable (120; [0061]) and a second inertial measurement unit (135) comprising three rate gyros and three accelerometers ([0020]) mounted on the chassis (100; [0061])
accelerometer and gyro measurements of the second inertial measurement unit ([0020], [0062])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second inertial measurement unit of Henderson (comprising three rate gyros and three accelerometers) in place of the aiding sensor of Bye to increase accuracy (Henderson - [0008]).Lignon teaches:
the unit is arranged to reconstitute an inertial reference frame for each inertial measurement unit from the accelerometer measurements and the gyro measurements measured by said measurement unit during the predetermined duration and to compare the two inertial reference frames in order to determine an orientation difference between them and to take account of this orientation difference when calculating the acceleration on switching from using gyro 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reconstitute the inertial reference for each inertial measurement unit, as taught by Lignon, in the device of Bye to increase accuracy and/or to facilitate correction/comparison between the sensors.
Regarding claim 2:Bye, Henderson, and Lignon teach all the limitations of claim 1, as mentioned above.Bye also teaches:
wherein the control unit is also arranged to monitor the first inertial measurement unit when the turntable is stationary by calculating acceleration from the measurements of the second inertial measurement unit (met upon combination with Henderson) and by verifying that it matches the acceleration calculated from the measurements of the first inertial measurement unit (e.g. [0019])
     The examiner notes that each of Bye, Henderson, and Lignon teach comparing the outputs of the first and second measurement units to determine if there is any error and, if so, correcting it.
Regarding claim 3 (as best understood, see 112 rejection above):Bye, Henderson, and Lignon teach all the limitations of claim 1, as mentioned above.Bye fails to teach:
wherein the support is a stabilized platform for keeping said surface of the turntable substantially in the same plane while accommodating angular Lignon teaches:
wherein the support is a stabilized platform for keeping said surface of the turntable substantially in the same plane (page 3, first full paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stabilized platform of Lignon to increase accuracy and repeatability of measurements. Regarding “while accommodating angular movements of the carrier through about 20° relative to said plane”: this limitation is indefinite; however, the examiner also notes that it appears this limitation, aside from the specific recitation of 20°, is merely reciting what one of ordinary skill in the art would recognize as the function of a stabilization platform. Since Lignon teaches a stabilization frame, Lignon also teaches to one of ordinary skill “while accommodating angular movements of the carrier relative to said plane”.
Regarding claim 5:Bye, Henderson, and Lignon teach all the limitations of claim 1, as mentioned above.Bye also teaches:
wherein the axis of rotation of the turntable is vertical (e.g. [0023] in view of FIG. 1)
Regarding claim 6:Bye, Henderson, and Lignon teach all the limitations of claim 1, as mentioned above.Bye also teaches:
wherein the first inertial unit and the second inertial unit (met upon combination with Henderson) are positioned on the same plane (FIG. 1 - 100 / 
Regarding claim 7:Bye, Henderson, and Lignon teach all the limitations of claim 1, as mentioned above.Bye also teaches:
wherein the control unit is arranged to control the motor in such a manner that the go movement and the return movement include a stop at at least one predefined intermediate angular position ([0026], [0030], [0036], [0042]-[0043])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bye (EP 2239539 A2, prior art of record via IDS) in view of Henderson (US 20200064136 A1) and Lignon et al. (WO 2014102261 A1, prior art of record via IDS - all citations are to the attached English translation) and further in view of Berg et al. (US 3509765 A).Regarding claim 4:Bye, Henderson, and Lignon teach all the limitations of claim 3, as mentioned above.Bye fails to teach and Lignon fails to explicitly teach:
wherein the stabilized platform is a gimbal platformBerg teaches:
wherein the stabilized platform is a gimbal platform (e.g. Col. 1, Lines 40-72)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gimbal platform of Berg to increase accuracy and repeatability of measurements. Additionally/alternatively, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856